The controlling question in this case is whether the trial court erred in admitting in evidence, over the objection of the defendant, the result of the Wasserman test as applied to the defendant while he was an inmate of the county jail. The admissibility of this evidence is governed by § 7923, Comp. Laws 1913 which, so far as material, reads as follows:
"A person cannot be examined as a witness in the following cases: . . .
3. A physician or surgeon cannot, without the consent of his patient, be examined as to any information acquired in attending the patient which was necessary to enable him to prescribe or act for the patient."
According to the plain language of the statute the privilege prescribed thereby arises only where the relation of physician and patient *Page 638 
exists. That is, the testimony of a physician is not to be excluded unless it appears that the relation of physician and patient existed at the time the physician obtained the information concerning which he is asked to testify. 28 R.C.L. 532.
Cyc. (40 Cyc. pp. 2384, 2385) says: "There is no privilege as to information acquired by a physician by the examination of a person, unless such examination is made in contemplation of and as a preparation for professional treatment."
The only question in this case is whether the relation of physician and patient existed at the time the physician obtained the specimen of defendant's blood to be used in applying the Wasserman test. If that relation existed then the testimony of the physician and the result of the Wasserman test obtained from such specimen, is in my opinion, privileged. But under the evidence in this case I do not believe that this court is justified in holding that the trial court was in error when it held that such evidence was not privileged. The defendant had the burden of showing that the relation of physician and patient existed and that the testimony was privileged. 28 Cyc. p. 2395. The defendant did not testify, and the only evidence as to what was said and done at and prior to the time the specimen of blood was obtained is the testimony of the sheriff and the doctor. The sheriff testified: "I was told that Moore had a venereal disease, and I had him upstairs, and I didn't know whether he did or not, and I wanted a doctor to examine him, so, if it was contagious, I would know what to do to protect myself, as well as the prisoners." The sheriff further testified that he asked Moore as to whether he was or was not afflicted with venereal disease and that Moore said in reply, "I don't know whether I have or not, — I don't believe I have. I don't know." And that he (the sheriff) said "If there is anything in this jail that I don't know nothing about I wouldn't want it to spread in here and I will get a doctor," or something to that effect; that he procured a doctor without asking the defendant whether he desired to have this done or not; that at the time he procured the doctor he (the sheriff) did not have in mind to procure a physician to treat the defendant and said nothing to the defendant or the doctor about that. The doctor testified that he was called by the sheriff to examine the defendant "so he could take proper precautions to protect the other prisoners;" that the sheriff said nothing about treatment *Page 639 
of the defendant. The doctor related fully the conversation had with the defendant at the time of the examination. From this testimony it does not appear that anything was said with respect to treatment. The doctor, it is true, informed the defendant that he believed that under the law he (the physician) would not be permitted to testify to the result of his examination or the result of the blood test; but it is equally true that the doctor suggested to the defendant that the examination made at that time might be very injurious to his case and that he (defendant) had better consult with his attorney before permitting the examination to be made. There is not the slightest indication that the examination was made against the will or without the consent of the defendant. It appears, on the contrary, that he consented thereto with full knowledge of the conditions under and the reasons for which it was made. It is true that the physician a week or so later gave medical treatment to the defendant; but, obviously, this did not render inadmissible his testimony as to what occurred before that relation was created.
"It is well settled that in order for privilege to exist in the case of a communication made to or by a physician or surgeon, the relation of physician and patient must exist between the physician and the person by or to whom the communication is made. Where there is no confidential relation, there is no privilege. The privilege extends only to information acquired during the continuation of the relation of physician and patient, and does not preclude a physician from testifying as to information respecting a patient which he acquired either before the relation began or after its termination. . . . If the physician does not act in a professional capacity to treat but for some independent purpose known to the person examined, no privilege ordinarily attaches. Thus a physician who at the direction of a prosecuting attorney or a court makes an examination of a defendant for the purpose of determining his physical condition is competent to testify regarding the information he gained if he does not assume to act as the physician for the patient or proffer to the latter his professional aid." 28 R.C.L. pp. 539, 540.
Cyc. (40 Cyc. pp. 2382, 2383) says: "In order for a physician to be incompetent, the relation of the physician and patient must have existed between him and the person as to whose statements, symptoms, *Page 640 
or condition he is called to testify at the time when he acquired the information which he is called on to disclose; and so a physician may testify as to what he observed or learned as to a person's condition before the relation of physician and patient was established between himself and such person, or as to matters which transpired or which he observed after the relation had ceased. No professional relation precluding a disclosure of information acquired arises where a physician employed for that purpose alone makes an examination of a person charged with crime in order to pass upon his sanity, or to search for physical symptoms bearing upon his guilt or innocence."
As I construe the evidence in this case, the trial court was entirely justified in holding that the relation of physician and patient did not exist at the time the defendant was examined, and the specimen of blood obtained for use in applying the Wasserman test; and that such relation did not arise until some time after the result of the test became known. The examination was not made in contemplation of and as a preparation for professional treatment. Neither was it made for the purpose of obtaining evidence for or against the defendant. It was made for another wholly different, but entirely lawful purpose, — namely, to enable the sheriff to properly safeguard the health of the other prisoners in his care.
NUESSLE, J., concurs in dissenting opinion.